          Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 1 of 24




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT

    CHRISTOPHER DINGWELL, SR.                             )    3:17-CV-01531 (KAD)
         Plaintiff,                                       )
                                                          )
          v.                                              )
                                                          )
    JEFFRY COSSETTE, et al,                               )
         Defendants.                                      )    September 30, 2020

     MEMORANDUM OF DECISION RE: DEFENDANTS’ MOTION FOR SUMMARY
    JUDGMENT (ECF NO. 68) AND DEFENDANTS’ MOTION TO SUPPLEMENT THE
                SUMMARY JUDGMENT RECORD (ECF NO. 75)

Kari A. Dooley, United States District Judge

         This civil rights case, brought pursuant to 42 U.S.C. § 1983, arises out of the alleged

retaliatory actions by Defendants City of Meriden (“Defendant Meriden”), Jeffry Cossette, Chief

of the Meriden Police Department (“Defendant Cossette”), and John Williams, a now former

detective with the Meriden Police Department and President of the Meriden Police Union

(“Defendant Williams”), in response to Plaintiff Christopher Dingwell Sr.’s public criticism of the

Meriden Police Department (“MPD”). Plaintiff alleges that the Defendants retaliated against him

as a result of the exercise of his First Amendment right to freedom of speech. Pending before the

Court is the Defendants’ motion for summary judgment. 1 For the reasons stated herein,

Defendants’ motion for summary judgment is GRANTED in part and DENIED in part.

Allegations

         By amended complaint dated November 7, 2017, Plaintiff makes the following allegations.

Beginning in 2014, Plaintiff, as a concerned, tax-paying Meriden citizen, engaged in public speech



1
 Also pending before the Court is Defendants’ motion to supplement the summary judgment record. (ECF No. 75).
Upon review of the document that Defendants would like to include in the record, the Court finds that it would neither
contribute to the Court’s analysis nor would it otherwise affect the Court’s decision. The Defendants’ motion to
supplement the summary judgment record is DENIED.
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 2 of 24




against the interests of the MPD to reveal its inefficiencies and to promote transparency. For

example, in January 2015, Plaintiff became aware of two firearms allegedly missing from the

MPD’s armory. After Plaintiff notified both local and federal authorities, the MPD reported to

Plaintiff that the firearms had been stripped down and destroyed. Not believing the MPD, Plaintiff

notified the Record-Journal, a local newspaper, about the missing firearms. Thereafter, the Record-

Journal published a story regarding the allegations.

       Because of his public criticism of the MPD, Plaintiff claims to have been targeted by the

MPD in various ways. For example, Plaintiff alleges that he received a telephone call from an

MPD member informing him that the MPD was angry with him for leaking the firearms story.

Plaintiff also claims to have been blocked from posting on the MPD Facebook page. On November

9, 2015, Plaintiff alleges that he was subjected to a pretextual traffic stop for speeding. Plaintiff

claims he was not speeding and that the officer issued him a ticket for improper window tints,

which was later “thrown out” because there was no legal basis for the ticket. In March 2016,

Plaintiff claims to have met an MPD officer in a parking lot where the MPD officer warned

Plaintiff that the MPD would retaliate against him or his family if he did not leave the missing

firearms story alone.

       On March 27, 2016, Plaintiff’s son, Christopher Dingwell Jr. (“Dingwell Jr.”), was arrested

on multiple charges after MPD officers conducted a traffic stop on a vehicle in which Dingwell Jr.

was a passenger. The charges included possession of a facsimile firearm, weapon in a motor

vehicle, tampering with evidence, carrying a dangerous weapon, and conspiracy to carry a

dangerous weapon. Afterward, Dingwell Jr.’s arrest was publicized on the MPD Facebook page—

the post included Dingwell Jr.’s mug shot, a description of the charges, and the name “Christopher

Dingwell” in bold and highlighted without the suffix. The MPD also contacted the Record -Journal,




                                                 2
          Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 3 of 24




and other news outlets, to post the story as front-page news. Further, the MPD contacted Dingwell

Jr.’s school to get him expelled. Plaintiff alleges that his son’s arrest was publicized at the behest

of Defendant Williams who, on March 27, 2016, sent an e-mail to Defendant Cossette requesting

a press release of Dingwell Jr.’s arrest for immediate distribution to the local press and Facebook.

In the e-mail, Defendant Williams acknowledged Plaintiff’s criticism of the MPD and stated that

Dingwell Jr’s arrest should be exploited.

       Thereafter, on September 6, 2016, Plaintiff criticized the MPD for its lack of transparency

at a Meriden City Council meeting. That night, prior to the meeting, an MPD officer told Plaintiff

to keep quiet during the meeting, but “[Plaintiff] continued to voice his concerns despite the rather

ominous message to keep quiet at that meeting.” (ECF No. 21 ¶ 43).

       Plaintiff also sent e-mails to MPD officials regarding public safety issues. On November

15, 2016, in response to one of Plaintiff’s e-mails, Defendant Williams threatened Plaintiff that

there would be a criminal investigation if Plaintiff sent him any more e-mails that did not relate to

official city business.

       Plaintiff also alleges that the MPD placed a security detail on him. In December 2016, upon

learning of the security detail, Plaintiff claims that he became scared to publicly criticize the MPD.

As evidence of the security detail, Plaintiff alleges that an April 2017 MPD Internal Affairs report

regarding the behavior of Captain Patrick Gaynor reveals that Plaintiff’s conversations with

Captain Gaynor were being monitored by the MPD.

       Based on the foregoing, Plaintiff brought a separate cause of action against each Defendant

alleging that each retaliated against him for exercising his First Amendment right to freedom of

speech.




                                                  3
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 4 of 24




Standard of Review

       The standard under which the Court reviews motions for summary judgment is well-

established. “The court shall grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” F ED. R.

CIV. P. 56(a). A fact is “material” if it “might affect the outcome of the suit under the governing

law,” while a dispute about a material fact is “genuine” if “the evidence is such tha t a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).

       Significantly, the inquiry conducted by the Court when reviewing a motion for summary

judgment focuses on “whether there is the need for a trial—whether, in other words, there are any

genuine factual issues that properly can be resolved only by a finder of fact because they may

reasonably be resolved in favor of either party.” Id. at 250. As a result, the moving party satisfies

his burden under Rule 56 “by showing . . . that there is an absence of evidence to support the

nonmoving party’s case” at trial. PepsiCo, Inc. v. Coca-Cola Co., 315 F.3d 101, 105 (2d Cir. 2002)

(per curiam) (internal quotation marks omitted). Once the movant meets its burden, “[t]he

nonmoving party must set forth specific facts showing that there is a genuine issue for trial[.]”

Irizarry v. Catsimatidis, 722 F.3d 99, 103 n.2 (2d Cir. 2013) (quoting Rubens v. Mason, 527 F.3d

252, 254 (2d Cir. 2008)). “[T]he party opposing summary judgment may not merely rest on the

allegations or denials of his pleading” to establish the existence of a disputed fact. Wright v. Goord,

554 F.3d 255, 266 (2d Cir. 2009); accord Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 888 (1990).

“[M]ere speculation or conjecture as to the true nature of the facts” will not suffice. Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citations omitted; internal quotation marks omitted).

Nor will wholly implausible claims or bald assertions that are unsupported by evidence. See Carey




                                                  4
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 5 of 24




v. Crescenzi, 923 F.2d 18, 21 (2d Cir. 1991); Argus Inc. v. Eastman Kodak Co., 801 F.2d 38, 45

(2d Cir. 1986). “[T]here is no issue for trial unless there is sufficient evidence favoring the

nonmoving party for a jury to return a verdict for that party. If the evidence is merely colorable, or

is not significantly probative, summary judgment may be granted.” Anderson, 477 U.S. at 249–50

(citations omitted).

       In determining whether there exists a genuine dispute as to a material fact, the Court is

“required to resolve all ambiguities and draw all permissible factual inferences in favor of the party

against whom summary judgment is sought.” Johnson v. Killian, 680 F.3d 234, 236 (2d Cir. 2012)

(quoting Terry v. Ashcroft, 336 F.3d 128, 137 (2d Cir. 2003)). “In deciding a motion for summary

judgment, the district court’s function is not to weigh the evidence or resolve issues of fact; it is

confined to deciding whether a rational juror could find in favor of the non -moving party.” Lucente

v. Int'l Bus. Machines Corp., 310 F.3d 243, 254 (2d Cir. 2002).

Discussion

       In relevant part, Section 1983 provides:
       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity,       or      other       proper        proceeding         for        redress[.]

42 U.S.C. § 1983. “To state a claim under Section 1983, a plaintiff must allege facts indicating

that some official action has caused the plaintiff to be deprived of his or her constitutional rights—

in other words, there is an injury requirement to state the claim.” Zherka v. Amicone, 634 F.3d 642,

644 (2d Cir. 2011) (internal quotation marks and citation omitted). Specifically, a plaintiff

asserting a First Amendment retaliation claim “must show: (1) he has a right protected by the First

Amendment; (2) the defendant’s actions were motivated or substantially caused by his exercise of


                                                  5
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 6 of 24




that right; and (3) the defendant’s actions caused him some injury.” Dorsett v. Cty. of Nassau, 732

F.3d 157, 160 (2d Cir. 2013).

        With respect to the third element, “private citizens claiming retaliation for their criticism

of public officials have been required to show that they suffered an ‘actual chill’ in their speech as

a result.” Zherka, 634 F.3d at 645 (internal citation omitted). Yet, “[c]hilled speech is not the sine

qua non of a First Amendment claim. A plaintiff has standing if he can show either that his speech

has been adversely affected by the government retaliation or that he has suffered some other

concrete harm.” Dorsett, 732 F.3d at 160. A “concrete harm” may consist of “loss of business or

some other tangible injury[.]” Zherka, 634 F.3d at 646. While “[h]urt feelings or a bruised ego are

not by themselves the stuff of constitutional tort,” id. at 645–46, “compensable injuries may

include . . . injuries such as personal humiliation and mental anguish,” Henry v. Gross, 803 F.2d

757, 768 (2d Cir. 1986) (internal quotation marks omitted). Thus, “a campaign of harassment”

resulting in “emotional distress” is a “legally recognized and compensable harm.” Bernheim v.

Litt, 79 F.3d 318, 325–26 (2d Cir. 1996).

        Here, it is undisputed that Plaintiff engaged in speech critical of the MPD and its members

and that such speech is protected by the First Amendment. At issue, is whether the Defendants’

conduct was retaliatory, i.e., whether it was motivated by the Plaintiff’s exercise of his First

Amendment rights, and whether Plaintiff suffered any legally recognizable harm because of those

retaliatory acts.

        Facts

        The following facts are not in dispute and are taken from the Defendants’ Local Rule 56(a)1

Statement (Def. SMF, ECF No. 68-2) and attached exhibits (ECF Nos. 68-3 – 68-24) and the




                                                  6
           Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 7 of 24




Plaintiff’s Local Rule 56(a)2 Statement (Plf. SMF, ECF No. 71-2) and attached exhibits (ECF No.

71-3 – 71-19).2

         Plaintiff and his son are residents of Meriden, Connecticut. Defendant Cossette was

throughout the relevant time period the Chief of the Meriden Police Department. Defendant

Williams was throughout the relevant time period a detective with the Meriden Police Department

and also the Police Union President.

         The Plaintiff has, at various times and through a variety of media, been publicly critical of

the MPD and its personnel. For example, in 2013, Plaintiff created a Facebook page called

“Meriden Talks” on which he has posted his criticisms of the MPD and Defendant Cossette.

Additional details of the Plaintiff’s public criticism of the MPD will be included as necessary.

         The Plaintiff alleges several acts by the Defendants which he asserts were in retaliation for

his outspoken and public criticism of the MPD. He further alleges that as a result of these acts of


2
  As a preliminary matter, the Court observes that Plaintiff failed to comply with District of Connecticut Local Rule
of Civil Procedure 56, which requires Plaintiff’s response to include “a reproduction of each numbered paragraph in
the [Defendants’] Local Rule 56(a)1 Statement followed by a response to each paragraph admitting or denying the
fact and/or objecting to the fact as permitted by Federal Rule of Civil Procedure 56(c).” D. CONN. L. CIV. R. 56(a)2(i),
which Plaintiff did not do. Consequently, “[w]here a party fails to appropriately deny material facts set forth in the
moving party’s 56(a)1 statement, and where those facts are supported by evidence in the record, those facts are deemed
to be admitted.” Miron v. Town of Stratford, 976 F. Supp. 2d 120, 127 (D. Conn. 2013); see also Knight v. Hartford
Police Dep't, No. 3:04CV969 (PCD), 2006 WL 1438649, at *4 (D. Conn. May 22, 2006) (“When a party fails to
appropriately deny material facts set forth in the movant’s Rule 56(a)(1) statement, those facts are deemed admitted.”).
Accordingly, to the extent the facts within Defendants’ Local Rule 56(a)1 Statement are adequately supported by
evidence within the record, the Court will deem them admitted by Plaintiff unless they are otherwise “controverted by
[Plaintiff’s] Local Rule 56(a)2 Statement[.]” D. CONN. L. CIV. R. 56(a)1. The Court further observes that Plaintiff
submitted what appears to be the “Additional Material Facts” portion of the Local Rule 56(a)2 Statement although it
was mislabeled as a Local Rule 56(a)(1) Statement. See D. CONN. L. C IV. R. 56(a)2(ii) (“The Local Rule 56(a)2
Statement must also include a separate section entitled ‘Additional Material Facts’ setting forth in separately numbered
paragraphs meeting the requirements of Local Rule 56(a)3 any additional facts, not previously set forth in responding
to the movant’s Local Rule 56(a)1 Statement, that the party opposing summary judgment contends establish genuine
issues of material fact precluding judgment in favor of the moving party.”). However, many of Plaintiff’s statements
of material fact are not “followed by a specific citation to (1) the affidavit of a witness competent to testify as to the
facts at trial, or (2) other evidence that would be admissible at trial.” D. CONN. L. CIV. R. 56(a)3. In this regard,
Plaintiff’s failures “frustrate [Local] Rule 56(a)’s purpose of clarifying whether a genuine dispute of material fact
exists.” Zamichiei v. CSAA Fire & Cas. Ins. Co., No. 3:16-cv-00739 (VAB), 2018 WL 950116, at *1 n.1 (D. Conn.
Feb. 20, 2018) (quoting Liston-Smith v. CSAA Fire & Cas. Ins. Co., 287 F. Supp. 3d 153, 156 n.2 (D. Conn. 2017)).
Thus, to the extent Plaintiff’s Local Rule 56(a)2 Statement does not comply with Local Rule 56(a)3, the Court will
deem “admitted certain facts [within Defendants’ Local Rule 56(a)1 Statement] that are supported by the evidence in
accordance with Local Rule 56(a)1” for the purpose of resolving this motion. D. CONN. L. CIV. R. 56(a)3.


                                                            7
           Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 8 of 24




retaliation “his First Amendment right of speech has been chilled and/or substantially curtailed for

fear of retaliation against him, both directly and indirectly by targeting his family, and therefore,

his rights have been unlawfully abridged.” (See, e.g., ECF No. 21 at 10). The Court observes at

the outset that this is the only harm alleged by the Plaintiff. He alleges no other harm resulting

from the Defendants’ alleged retaliatory conduct.

         With respect to all but one purportedly retaliatory event, the blocking of the Plaintiff from

the MPD Facebook page, the Plaintiff has failed to raise a genuine issue of material fact because

it is uncontroverted that the Plaintiff’s free speech was not chilled or curtailed in any fashion and

he has alleged no other cognizable harm arising from the conduct at issue. 3

         March 2016 Publication of Dingwell Jr.’s Arrest

         On March 27, 2016, Plaintiff’s son, Dingwell Jr., was arrested by MPD officers after a

traffic stop. Upon determining that Dingwell Jr. threw a facsimile firearm out of the vehicle prior

to the traffic stop and that he possessed brass knuckles, Dingwell Jr. was charged with Possession

of a Facsimile Firearm, Weapon in a Motor Vehicle, Tampering with Evidence, Carrying a

Dangerous Weapon, and Conspiracy to Carry a Dangerous Weapon. Neither Defendant Cossette

nor Defendant Williams were involved in the arrest. 4 However, later that day, Defendant Williams

became aware of Dingwell Jr.’s arrest and sent an e-mail regarding the arrest to Defendant Cossette

and Officer Mark Walerysiak, among others. Defendant Williams began the e-mail with a

request—“[a]s Union President, I am respectfully requesting that the Police Department complete

a press release for distribution tomorrow to not only our local press but our Facebook as well.”




3
  Plaintiff claims no emotional harm as a result of the Defendants’ alleged retaliatory conduct. (See Def. SMF, ECF
No. 68-2 ¶ 81; Pl. Dep., ECF No. 68-3 at 56; see, e.g., Pl. Interrog., ECF No. 68-11 at 4 (noting, “[Plaintiff] is not
making a claim for mental, psychological or emotional problems[.]”)).
4
  Plaintiff makes no claim that the arrest was retaliatory and it is conceded that there was probable cause for the arrest.


                                                            8
          Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 9 of 24




(ECF No. 71-18 at 2). He then describes the arrest noting the involvement of “Chris Dingwells

other son” and the importance of its publication as follows:

         More importantly is the fact that [Plaintiff] is one of the most outspoken citizens
         against this Administration and Department. Yet, here is the second of his two kids
         who are criminals and creating crime in our City. This case should be exploited for
         what it is, not only excellent work on the part of our men and women of this agency
         but the fact that this is the guy who touts his inner knowledge and workings of the
         Police Department and has an association with a rat or two from within our
         Department. Yet he does not [sic] nothing to make this Community better and
         instead has created drama for the real citizens of this City. Thank you for your
         consideration on this request.

(Id.).

         The next day, on March 28, 2016, Officer Walerysiak posted a summary of Dingwell Jr.’s

arrest on the MPD Facebook page. (See ECF No. 68-13). The post included the mugshots of

Dingwell Jr. and another man arrested during the traffic stop. The arrestees’ names were

highlighted in yellow under their mugshots and Dingwell Jr. was identified as “Christopher

Dingwell.” (Id.).

         As discussed above, to succeed on a First Amendment retaliation claim, a plaintiff must

show that “the retaliation resulted in ‘actual chilling’ of [his] exercise of [his] constitutional right

to free speech.” Zherka, 634 F.3d at 643. Therefore, “[w]here a party can show no change in his

behavior, he has quite plainly shown no chilling of his First Amendment right to free speech.”

Curley v. Vill. of Suffern, 268 F.3d 65, 73 (2d Cir. 2001). Here, the record reveals that Plaintiff did

not stop criticizing the MPD or its members due to the publication of Dingwell Jr’s arrest. (See

Def. SMF, ECF No. 68-2 ¶ 62 (noting that Plaintiff has engaged in public speech critical of the

MPD on a regular basis)). For example, on April 11, 2016, only weeks after the publication of

Dingwell Jr.’s arrest, Plaintiff posted a message on a social media website criticizing the MPD for

firing African-American police officers and its lack of transparency. (ECF No. 68-23 at 2). Then,




                                                   9
          Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 10 of 24




on August 7, 2016, Plaintiff criticized Defendant Cossette for allegedly preventing MPD officers

from talking to the press, calling it “[c]ensorship at its best.” (ECF No. 68 -23 at 8–9). In the same

post, Plaintiff again criticized the “leaders at the police department” for their lack of transparency.

(Id.). About a week later, on August 16, 2016, Plaintiff posted a message stating that “[t]here is

ZERO transparency at the police department and [whose] fault you ask? Our chief, our leaders at

City Hall . . . THEY do NOT care about US[.]” (ECF No. 68-23 at 10–11). Plaintiff’s criticism of

the MPD and its leadership was not confined to social media. On September 6, 2016, Plaintiff

criticized the MPD at a Meriden City Council meeting. (Def. SMF, ECF 68-2 ¶ 54; Am. Compl.,

ECF No. 21 ¶ 40 (“On or about September 6, 2016, Mr. Dingwell engaged in speech publicly, at

the City Council meeting, openly criticizing the lack of transparency with the Meriden Police

Department and its citizens.”); Pl. Dep., ECF No. 68-3 at 33–35 (confirming attendance and speech

at September 6, 2016 City Council meeting)). Clearly, Plaintiff continued to criticize the MPD and

its leadership despite the publication of Dingwell Jr.’s arrest. Accordingly, there is no triable issue

as to whether Plaintiff’s speech was actually “chilled” or curtailed in any fashion and the

publication of Dingwell Jr’s arrest cannot support a First Amendment retaliation claim against any

Defendant.5

         Moreover, although there is no question that Defendant Williams sent the e-mail to

Defendant Cossette, it is also undisputed that neither Defendant was involved in the actual

publication of the arrest. The parties agree that Officer Walerysiak was responsible for the

Facebook post. (See Plf. SMF, ECF No. 71-2 ¶ 39; Def. SMF, ECF No. 68-2 ¶ 37) and Plaintiff is



5
  Although not alleged in the amended complaint as such, because it is undisputed that Dingwell Jr’s arrest was
supported by probable cause, the arrest itself cannot satisfy the “cognizable harm” requirement of a First Amendment
retaliation claim. See Curley, 268 F.3d at 73 (finding that the district court properly granted summary judgment
because “plaintiff’s arrest was made on probable cause and had no effect on his exercise of First Amendment rights”).
Similarly, there is no claim that Dingwell Jr. suffered any school-related consequences as a result of his arrest or the
publication of same.


                                                          10
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 11 of 24




deemed to have admitted that “[n]either [Defendant Cossette nor Defendant Williams] played any

role in the posting of information or photos regarding the March 27, 2016 arrests of Christopher

Dingwell, Jr. and [the other arrestee] on the MPD Facebook page.” (Def. SMF, ECF No. 68-2

¶ 41). Indeed, Defendant Cossette merely received and read Defendant Williams’ e -mail. (Def.

SMF, ECF No. 68-2 ¶ 36). Defendant Cossette did not respond to the e-mail or take any other

action in response. (Def. SMF, ECF No. 68-2 ¶ 36). Accordingly, it is undisputed that neither

Defendant Cossette nor Defendant Williams participated in the alleged retaliatory conduct

consisting of the publication of Dingwell Jr.’s arrest. 6 It is axiomatic that personal involvement in

the alleged constitutional deprivation is a prerequisite to recovery under Section 1983. See

Williams v. Smith, 781 F.2d 319, 323 (2d Cir. 1986) (“Accordingly, personal involvement of

defendants in alleged constitutional deprivations is a prerequisite to an award of damages

under [Section 1983].” (internal quotation marks omitted)).

        Plaintiff ignores this dearth of evidence and asserts, without authority, that Defendant

Cossette, as the Chief, should have prevented Officer Walerysiak from posting the arrest summary

on the MPD Facebook page and is, therefore, liable for this failure. Plaintiff also offers little by

way of analysis beyond a series of unsubstantiated accusations that Defendant Cossette has a

“pattern and practice” of silencing those who speak against him. In any event, whether Defendant

Cossette may be held liable for his alleged failure to stop the posting, see Colon v. Coughlin, 58

F.3d 865, 873 (2d Cir. 1995) (“The personal involvement of a supervisory defendant may be shown

by evidence that . . . the defendant was grossly negligent in supervising subordinates who




6
 For the same reasons, nor does the record before the Court raise a genuine issue as to whether Officer Walerysiak’s
conduct in posting the arrest information was motivated by Defendant Cossette’s or Williams’ intent to retaliate
against Plaintiff for the exercise of his First Amendment rights.


                                                        11
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 12 of 24




committed the wrongful acts[.]”), as discussed above, the undisputed facts show that Plaintiff

suffered no legally recognizable harm resulting from the publication of his son’s arrest.

       Defendant Williams’ November 2016 E-mail

       In November 2016, Plaintiff and Defendant Williams engaged in an e-mail exchange. (See

ECF No. 68-14). On November 14, 2016, it appears that Plaintiff began the conversation accusing

Defendant Williams of taking “a jab [at] a fellow union member.” (Id.). On November 15, 2016,

Defendant Williams responded to Plaintiff as follows:

       This is your official notice that the e-mail you are using is a City e-mail for City
       business. Although the Union has the right to use it for Union business, citizens do
       not have the right to mis-use it to harass City employees. Any further e-mails from
       you to me that are not official City business will be followed up with a Criminal
       investigation.

(Id. (emphasis added)). A few hours later, Plaintiff replied accusing Defendant Williams of losing

his mind, suggesting, inter alia, that Defendant Williams retire or receive training, and noting that

Defendant Williams’ response “is the problem with policing in today[’s] society[,] there is no

dialogue between citizens and police.” (Id.). Thereafter, on November 20, 2016, Plaintiff filed a

formal complaint against Defendant Williams with the MPD regarding the e-mail from Defendant

Williams. (See ECF No. 68-18). In the complaint to the MPD, Plaintiff states, “I received an

internet communication from Detective John Williams threatening and intimidating me . . . . I’m

fearful for my life and my reputation as a[n] upstanding citizen of Meriden is on the line . . . . To

reiterate[,] I’m fearful that this officer will retaliate against me o r my family.” (Id. at 3). In

response, the MPD investigated Plaintiff’s complaint and determined that it was unfounded. (Id.).

It appears that the investigation ended on March 15, 2017. (Id. at 7).

       As to the claim that Defendant Williams’ e-mail was a retaliatory threat, once again, the

record reveals that Plaintiff’s free speech was not chilled or curtailed in any fashion following




                                                 12
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 13 of 24




these events. On the contrary, the Plaintiff’s own response to the e-mail all but establishes that the

Plaintiff’s exercise of free speech was not curtailed. Plaintiff responded:

               Johnny,

              I really think you have lost your mind. I’m quite positive IF I requested an
       FOI for this email account it’s NOT all city business.

             This is the problem with policing in today society there is no dialogue
       between citizens and police. Well NOT in this City.

              I took the liberty to Cc our city manager, the head of the public safety
       committee and the Record Journal, just to show them the lack of chivalry this
       department has. NOW you’re threatening me for emailing you concerns and
       complements. Get over yourself Jonathan.

               You may want to gaze in the mirror and realize you are a public official paid
       for by the citizens of Meriden. Coming up to 30 years on one job or any job for that
       matter is a long time. WE become complacent and miserable.

               May I suggest you think of retiring or I strongly suggest some much needed
       training, maybe a interpersonal communication training class will do the job.
       Having so much time on the job one would think you’re burnt out or just need a
       break. Whatever it is maybe a breathing regiment for relaxation is the way to go.

               Have a great night.

               Sincerely yours,

               Chris Dingwell
               “silence & integrity
               are not the same”

(ECF No. 68-14 at 2).

       In addition, Plaintiff continued to publicly criticize the MPD or its members even while

the MPD’s investigation into Defendant Williams’ alleged e-mail threat was ongoing. For

example, on December 22, 2016, in a social media post, Plaintiff criticized the MPD for its

employment decisions:

       So, here it is Meriden. As YOU all know Capt. Gaynor is exit left at 50 WestMain
       St we have discovered that NOT only is Gaynor out so are 4 other cops who



                                                 13
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 14 of 24




       substantiated his claim. Lesson learned don’t you cross the BLUE line of lies, deceit
       and YES even when YOU’RE right YOU’RE wrong. CBS has Blue Bloods,
       Meriden has STFU or you’re fired!

(ECF No. 68-23 at 17). After the investigation closed, on April 12, 2017, Plaintiff, by Facebook

post, appears to accuse the Meriden Mayor, Defendant Cossette, and the MPD of not doing

anything about missing guns and money. (ECF No. 68-19; Pl. Dep., ECF No. 68-4 at 29–31). On

April 26, 2017, Plaintiff posted the following: “MPD where silence and integrity are the same so

sad, WE are all witnessing the real life Titanic.. YOU wonder why moral[e] is circling the drain [.]”

(ECF No. 68-23 at 20). Plaintiff also admitted that his July 15, 2017 social media post regarding a

potential conflict of interest at a local news outlet was critical of Defendant Cossette and his wife.

(ECF No. 68-23 at 9; Pl. Dep., ECF No. 68-4 at 41–42). Plaintiff even publicly criticized the MPD

after filing the instant lawsuit on August 9, 2017 in which he claims to have had his free speech

rights chilled. (See ECF No. 68-20 (February 7, 2019 tweet accusing the MPD of wrongfully

releasing confidential information); ECF No. 68-21 (February 10, 2019 tweet criticizing the MPD

by suggesting that Meriden citizens are safer protecting themselves)). Thus, there is no genuine

dispute that Plaintiff did not suffer any cognizable harm as a result of Defendant Williams’ alleged

e-mail threat. Accordingly, Defendant Williams’ November 2016 e-mail cannot support a First

Amendment retaliation claim against any Defendant.

       November 9, 2015 Traffic Stop

       In his amended complaint, Plaintiff alleges that he was stopped by an MPD officer under

the pretext of speeding. (ECF No. 21 ¶ 23). After telling the officer that he was not speeding,

Plaintiff alleges that the officer gave him a ticket for improper window tints even though the officer

did not have his laser to test the window. (Id.). Plaintiff claims the ticket “was thrown out as there

was no legal basis for it.” (Id.). Although Plaintiff’s deposition testimony provides evidence




                                                 14
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 15 of 24




suggesting that there was a motor vehicle stop and that an officer issued Plaintiff a citation for

improper window tints, (see Pl. Dep., ECF No. 68-4 at 48–51), Plaintiff identifies no evidence

which would support the inference that the stop was retaliatory and the result of Plaintiff’s public

criticism of the MPD. Further, Plaintiff offers no evidence that any Defendant participated in or

was even aware of this interaction. See Williams, 781 F.2d at 323 (“Accordingly, personal

involvement of defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under [Section 1983].” (internal quotation marks omitted)). And as discussed above, the

Plaintiff frequently publicly criticized the MPD and its personnel after Nove mber 9, 2015 such

that no cognizable harm occurred as a result of this stop, even if it is viewed as retaliatory. Thus,

this incident cannot support a First Amendment retaliation claim against any Defendant.

       Surveillance

       Plaintiff alleges that the MPD surveilled Plaintiff to intimidate him into not publicly

criticizing the MPD. In this regard, Plaintiff offers little more than his own speculation. Indeed,

Plaintiff provides no citation to the record for the following “material fact”: “Dingwell is being

surveilled and was actually engaged in a high-speed highway chase while attempting to get away

from this vehicle.” (Plf. SMF, ECF No. 71-2 ¶ 48). Plaintiff also admitted during his deposition

that it is merely his own conjecture and speculation that the MPD put a “security detail” on him.

(Pl. Dep., ECF No. 68-4 at 26–28; Pl. Dep., ECF No. 68-3 at 50–51). Additionally, MPD Officer

Jeffrey Selander denies Plaintiff’s claim that he told Plaintiff that Defendant Cossette directed

MPD officers to watch Plaintiff (Pl. Interrog., ECF No. 68-11 at 3; Pl. Dep., ECF No. 68-3 at 55;

Selander Dep., ECF No. 68-7 at 8–9). Officer Selander also denies Plaintiff’s claim that he told

Plaintiff that Defendant Cossette had formed a task force to surveil Plaintiff (Selander Dep., ECF

No. 68-7 at 14).




                                                 15
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 16 of 24




        And Plaintiff points to no evidence in the record that the Defendants actually conducted

improper surveillance of Plaintiff . While Plaintiff points to specific events to support this

allegation, the events relied upon simply do not give rise to the inference he urges. For example,

Plaintiff states in his affidavit: “I also believe that the police have been surveilling me and/or hired

a third party to do so because on at least one occasion, on November 9, 2017, they made a traffic

stop of my vehicle very close in time to my arrival at a particular location,” and “[m]y son,

Christopher Jr. was pulled over on or around August 28, 2018 for purportedly being on his cell

phone at the time while driving my car.” (Pl. Aff., ECF No. 71-7 ¶¶ 59, 61). Allegations regarding

two traffic stops of two different people occurring almost a year apart, and after the amended

complaint was filed, is not sufficient evidence that the MPD conducted improper surveillance of

Plaintiff so as to raise a genuine issue of material fact on this issue. Further, there is no evidence

put forward that either Defendants Cossette or Williams knew about these traffic stops or were in

any way involved in these stops. Finally, the record is bereft of any evidence from which an

inference could be drawn that these stops were motivated by Plaintiff’s protected speech.

        Notwithstanding this dearth of evidence, Plaintiff claims that an Internal Affairs report

regarding an investigation into the improper conduct of former MPD Captain Patrick Gaynor

establishes a genuine issue of material fact as to whether he was subject to improper surveillance

by the MPD. (See ECF No. 71-8). In the Internal Affairs report, Captain Gaynor’s phone records

were reviewed with specific attention to his contacts with Plaintiff in order to determine whether

Captain Gaynor was leaking information to Plaintiff in violation of MPD policy. (See ECF No.

71-8 at 7). However, the Internal Affairs report makes no mention of active surveillance or

monitoring of Plaintiff. Rather, the Internal Affairs report simply notes the timing and duration of

past phone conversations between Captain Gaynor and Plaintiff. Accordingly, the Plaintiff has not




                                                  16
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 17 of 24




raised a genuine issue of material fact with respect to his allegations that he was improperly

surveilled in retaliation for the exercise of his First Amendment rights.

        However, as discussed above, even if a genuine issue of fact could be gleaned from the

record, Plaintiff has been undeterred in his open and public criticism of the MPD. His speech has

not been chilled or curtailed by any of the alleged retaliatory actions discussed above.

        MPD Officer Warnings

        Plaintiff alleges that various MPD officers and city officials either warned Plaintiff not to

criticize the MPD or were instructed by Defendant Cossette to not speak with Plaintiff. Again,

Plaintiff provides little evidence beyond his own allegations to support this claim. For example, in

Plaintiff’s Statement of Material Facts, Plaintiff simply states, “[I] was also warned by Larue

Graham[, of the Public Safety Committee,] that if they could not get to [me], they would get to

[my] family members.” (Pl. SMF, ECF No. 71-2 ¶ 36). Plaintiff provides no clarification regarding

who “they” are and, more importantly, provides no evidence in the record which would establish

this material fact.

        However, regardless of whether a factual dispute exists as to whether Plaintiff was warned

to stop publicly criticizing the MPD, it is clear he did not do so and he therefore suffered no legally

cognizable harm. For example, Plaintiff alleges that MPD Lieutenant George DelMastro told

Plaintiff “to keep quiet and lay low” during the September 6, 2016 Meriden City Council meeting.

(Am. Compl., ECF No. 21 ¶ 42; Pl. Interrog., ECF No. 71-16 at 5). However, as previously

discussed, Plaintiff admittedly criticized the MPD at the September 6, 2016 Meriden City Council

meeting. (Am. Compl., ECF No. 21 ¶ 40 (“On or about September 6, 2016, Mr. Dingwell engaged

in speech publicly, at the City Council meeting, openly criticizing the lack of transparency with

the Meriden Police Department and its citizens.”); Pl. Dep., ECF No. 68-3 at 33–35 (confirming




                                                  17
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 18 of 24




attendance and speech at September 6, 2016 City Council meeting)). Similarly, a few weeks before

Dingwell Jr.’s arrest in March 2016, Plaintiff alleges that he met with Officer Selander who told

Plaintiff that Plaintiff should stop criticizing Defendant Cossette lest there be “backlash,” including

the arrest of Plaintiff’s son. (Am. Compl., ECF No. 21 ¶ 24; Pl. Interrog., ECF No. 68 -11 at 4).

Although Officer Selander denies this claim, as discussed above, there is no genuine dispute that

Dingwell Jr.’s arrest was made for legitimate reasons. See Curley, 268 F.3d at 73 (finding that the

district court properly granted summary judgment because “plaintiff’s arrest was made on probable

cause and had no effect on his exercise of First Amendment rights”). Accordingly, these purported

warnings cannot support a First Amendment retaliation claim against any Defendant.

       2015 Facebook Blocking

       Plaintiff alleges that Defendant Cossette and Defendant Meriden are liable as a result of

the decision to block him from posting to the MPD Facebook page in 2015. Preliminarily, the

Court observes that precluding the Plaintiff from posting on the MPD Facebook page is a

cognizable harm as Plaintiff’s speech in that forum was not only chilled but precluded altogether.

In the Second Circuit, “the First Amendment does not permit a public official who utilizes a social

media account for all manner of official purposes to exclude persons from an otherwise -open

online dialogue because they expressed views with which the official disagrees. ” Knight First

Amendment Inst. at Columbia Univ. v. Trump, 928 F.3d 226, 230 (2d Cir. 2019). In Trump, the

court found that President Donald J. Trump created a government-controlled public forum through

the use of his Twitter account for presidential business and interaction with the public. Id. at 236.

Accordingly, the court found that President Trump, acting in his capacity as the President, violated

the First Amendment by blocking individuals who expressed views with which he disagreed from

his Twitter account. Id. at 239.




                                                  18
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 19 of 24




         With respect to this claim, the evidence of record reveals the following. In November 2014,

MPD Officer Walerysiak, with Defendant Cossette’s permission, created an MPD Facebook page

in order to inform the public about MPD activities within the Meriden community. The MPD

Facebook page allows the administrator, who at all relevant times was Officer Walerysiak, to post

information in the middle column of the page. Once the information is posted, all other Facebook

users are able comment on the posts. However, at some point in 2015, Officer Walerysiak, in

consultation with Defendant Cossette, blocked Plaintiff from commenting on the MPD Facebook

page. The Defendants assert that the Plaintiff’s posts were defamatory, inappropriate and

harassing.7 The Plaintiff contacted the ACLU and the town attorney and within a relatively short

period of time, his posting privileges were restored. Plaintiff remained blocked for at most, one

month.

         As to this claim, genuine issues of material fact remain in dispute to include, it appears,

whether the Plaintiff’s posts were protected speech. For purposes of this decision, the Court

assumes without finding that the Plaintiff’s posts were protected speech and that the decision to

block the Plaintiff was retaliatory and curtailed his First Amendment rights. Notwithstanding,

summary judgment in favor of Defendant Cossette is still appropriate because he is entitled to

qualified immunity.

         “[Q]ualified immunity protects government officials from liability for civil damages

insofar as their conduct does not violate clearly established statutory or constitutional rights of

which a reasonable person would have known.” Pearson v. Callahan, 555 U.S. 223, 231 (2009)

(internal quotation marks omitted). The protection of qualified immunity attaches unless the


7
  In Plaintiff’s opposition to Defendants’ motion for summary judgment, Plaintiff alleges that he was also blocked
from posting on the MPD’s Twitter account. This allegation was not raised in Plaintiff’s operative amended complaint.
Accordingly, the Court will not consider Plaintiff’s allegation regarding allegedly being blocked from MPD’s Twitter
account.


                                                        19
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 20 of 24




plaintiff demonstrates “(1) that the official violated a statutory or constitutional right, and (2) that

the right was clearly established at the time of the challenged conduct.” Ashcroft v. al-Kidd, 563

U.S. 731, 735 (2011) (internal quotation marks omitted). A right is “clearly established” if “(1) the

right was defined with reasonable clarity, (2) the Supreme Court or the Second Circuit has

confirmed the existence of the right, and (3) a reasonable defendant would have understood from

the existing law that his conduct was unlawful.” Bailey v. Pataki, 708 F.3d 391, 404–05 (2d Cir.

2013).

         Here, Plaintiff’s First Amendment right to comment on the MPD Facebook page was not

clearly established in 2015. Indeed, the law regarding whether the First Amendment is implicated

when a government official blocks someone from government-controlled social media platforms

was not clearly established until the Second Circuit’s decision in Trump, issued by the court in

2019, affirming a 2018 decision issued by Judge Naomi Reice Buchwald of the Southern District

of New York. See Knight First Amendment Inst. at Columbia Univ. v. Trump, 302 F. Supp. 3d 541,

580 (S.D.N.Y. 2018), aff'd, 928 F.3d 226 (2d Cir. 2019). In this case, Plaintiff was blocked from

posting on the MPD Facebook page years before either Trump decision. Defendant Cossette would

therefore not have understood f rom the existing law that his conduct was unlawful. Bailey, 708

F.3d at 405; see also Hyman v. Kirksey, No. 3:18-CV-230-DPM, 2019 WL 2323864, at *2 (E.D.

Ark. May 30, 2019) (finding that the Chief of Police was entitled to qualified immunity for deleting

plaintiffs’ social media posts in spring 2018 because the law regarding the plaintiffs’ right to be

heard on the police department’s Facebook page was not clearly established).

         Claims against Meriden

         Plaintiff alleges that Meriden has municipal liability because the “City Manager, Mayor

and the Public Safety Committee Members became aware that Chief Cossette and Detective




                                                  20
        Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 21 of 24




Williams had engaged in activities that had violated and were continuing to violate Mr. Dingwell’s

First Amendment rights; yet failed to take any affirmative action to stop Chief Cossette and

Detective Williams from said unlawful activities.” (Am. Compl., ECF No. 21 at 12, ¶ 60).

       As discussed above, the Plaintiff has not identified genuine issues of material fact as to

whether Plaintiff’s First Amendment retaliation claim against Defendants Cossette or Williams

present triable issues, the only exception being Defendant Cossette’s decision to block Plaintiff

from posting on the MPD Facebook page. And because Meriden, as a municipality, is not entitled

to qualified immunity, Sadallah v. City of Utica, 383 F.3d 34, 37 (2d Cir. 2004) (“Qualified

immunity is not available to municipalities in cases under [Section 1983].”), the Court next takes

up the question of municipal liability arising out of the decision to block the Plaintiff’s ability to

post on the MPD Facebook page.

       A “municipality cannot be held liable solely because it employs a tortfeasor—or, in other

words, a municipality cannot be held liable under [Section 1983] on a respondeat superior theory.”

Monell v. Dep't of Soc. Servs. of City of New York, 436 U.S. 658, 691 (1978) (emphasis in original).

“Instead, it is when execution of a government’s policy or custom, whether made by its lawmakers

or by those whose edicts or acts may fairly be said to represent official policy, inflicts the injury

that the government as an entity is responsible under [Section 1983].” Id. at 694. “Where plaintiffs

allege that their rights were deprived not as a result of the enforcement of an unconstitutional

official policy or ordinance, but . . . by a city employee’s single tortious decision or course of

action, the inquiry focuses on whether the actions of the employee in question may be said to

represent the conscious choices of the municipality itself.” Amnesty Am. v. Town of W. Hartford,

361 F.3d 113, 126 (2d Cir. 2004). “Such an action constitutes the act of the municipality and

therefore provides a basis for municipal liability where it is taken by, or is attributable to, one of




                                                 21
         Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 22 of 24




the city’s authorized policymakers.” Id. In other words, “municipal liability under [Section 1983]

attaches where—and only where—a deliberate choice to follow a course of action is made from

among various alternatives by the official or officials responsible for establishing final policy with

respect to the subject matter in question.” Pembaur v. City of Cincinnati, 475 U.S. 469, 483 (1986).

Additionally, “[t]he plaintiff must also demonstrate that, through its deliberate conduct, the

municipality was the ‘moving force’ behind the injury alleged. That is, a plaintiff must show that

the municipal action was taken with the requisite degree of culpability and must demonstrate a

direct causal link between the municipal action and the deprivation of federal rights.” Bd. of Cty.

Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 404 (1997) (emphasis in original).

        Plaintiff does not allege that the decision to block him from posting on the MPD Facebook

page was the result of any municipal policy or custom and nor is there any evidence to that effect.

Indeed, it is undisputed that there was no policy in effect at all with respect to regulating, restricting

or allowing public comment on the MPD Facebook page in 2015. Rather Plaintiff alleges that

municipal liability arises out of the failure to properly oversee Defendant Cossette and the failure

to intervene when the mayor and others learned of the constitutional violations. Even if this was a

valid basis upon which to assert and establish municipal liability, 8 which the Court does not

determine, there is no evidence that the Mayor, City Manager, Public Safety Committee or other

municipal leaders, with the exception of corporation counsel, were made aware of the events

surrounding the decision to block Plaintiff from being able to post on the MPD Facebook page

prior to the restoration of Plaintiff’s ability to do so. And when corporation counsel was advised,

she stepped in and the Plaintiff’s access was restored. Accordingly, there is no issue to be tried as




8
 These allegations sound very much like liability premised upon a respondeat superior theory, which, as indicated is
not a basis upon which a municipality can be held liable under Section 1983. Monell, 436 U.S. at 691.


                                                        22
          Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 23 of 24




to whether Meriden has municipal liability for failing to intercede in the determination to block

Plaintiff from posting to the MPD Facebook page.

         In his opposition to the motion for summary judgment, Plaintiff does assert that the

Meriden Charter renders the policies of Chief Cossette the policies of the City of Meriden so that

Chief Cossette’s “pattern of censorship,” to include the decision to block the Plaintiff’s ability to

post on the MPD Facebook page, is attributable to the municipal defendant. (ECF No. 71-1 at 9–

10). Whether the Meriden Charter renders Defendant Cossette a “policymaker” for purposes of

Monell liability such that the decision to block the Plaintiff from posting is attributable to the

municipality is a question of state law, see Roe v. City of Waterbury, 542 F.3d 31, 37 (2d Cir.

2008), which neither party has adequately addressed. The Defendants do not address this legal

issue at all, notwithstanding Plaintiff’s opposition in which, albeit inartfully, he raises th e issue. 9

The Court also observes that Judge Bryant discussed this issue in the context of the Defendants’

motion to dismiss and determined that the allegations plausibly alleged that Defendant Cossette

was a “policymaker” for purposes of municipal liability. Dingwell v. Cossette, 327 F. Supp. 3d

462, 475 (D. Conn. 2018). Accordingly, the Defendant City of Meriden has not met its initial

burden of proof that it is entitled to judgment as a matter of law on Count Three arising out of

Defendant Cossette’s decision to block the Plaintiff from posting on the MPD Facebook page.

         Accordingly, the motion for summary judgment as to Count Three, against the

municipality, is denied.




9
 Similarly, Plaintiff summarily asserts that the provisions of the Meriden Charter render Defendant Cossette’s
decision attributable to the City without citation to authority or any analysis with respect to the content and meaning
of the Charter provisions.


                                                         23
       Case 3:17-cv-01531-KAD Document 77 Filed 09/30/20 Page 24 of 24




Conclusion

       For the foregoing reasons, Defendants’ Motion for Summary Judgment is GRANTED in

part and DENIED in part. Judgment shall enter in favor of Defendants Cossette and Williams.

       SO ORDERED at Bridgeport, Connecticut, this 30th day of September 2020.


                                            /s/ Kari A. Dooley
                                           KARI A. DOOLEY
                                           UNITED STATES DISTRICT JUDGE




                                             24
